Judgment, Supreme Court, Bronx County (Martin Marcus, J., at suppression hearing; Albert Lorenzo, J., at plea and sentencing), rendered January 15, 2010, convicting defendant of criminal possession of stolen property in the fourth degree, and sentencing him, as *420a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The police had probable cause to believe that defendant had been driving with a suspended license. Accordingly, they lawfully arrested defendant for the corresponding misdemeanor (see Vehicle and Traffic Law § 511), and were fully entitled to conduct a search incident to arrest (see People v Troiano, 35 NY2d 476 [1974]).
Defendant did not preserve his claim that the officer lacked a founded suspicion of criminality to support a common-law inquiry regarding whether defendant had a suspended license, or his claim that the officer should have issued a summons rather than making an arrest, and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. In addition, we have considered and rejected defendant’s pro se claims. Concur — Tom, J.P., Friedman, Acosta, DeGrasse and Roman, JJ.